Citation Nr: 1431126	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  03-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right foot sprain with posterior calcaneal spur.
 

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to July 1986 and from February 1987 to December 1990.  In January 2010, he testified before the undersigned Veterans Law Judge at a hearing held at the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A transcript of the hearing has been associated with the claims file.  This case was remanded by the Board in May 2010 and December 2013 for further development and is now ready for disposition.


FINDING OF FACT

Throughout the entire rating period on appeal, the right foot disability has been productive of moderate, but not marked limitation of motion and some functional limitations with regard to standing and walking.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of right foot sprain with posterior calcaneal spur have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code (DC) 5299-5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In order to warrant a higher rating, the evidence must show:

* ankylosis of the ankle in planter flexion less than 30 degrees (20%);
* ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees (30%);
* ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity (40%) all under DC 5270; or
* marked limitation of motion of the ankle (20%) under DC 5271.

Normal ranges of motion of the ankle are dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

After reviewing the entire claims file, the Board finds that the Veteran's right foot disability has been not more than 10 percent disabling for any period on appeal.  Specifically, the Board finds that the right foot disability has been productive of no more than moderate limitation of motion, manifest by some functional limitations with regard to standing and walking.

VA examination in March 2002 revealed tenderness to palpation of the calcaneus at the insertion of the plantar fascia as well as over the left fifth lateral metatarsal.  The Veteran's gait, however, was essentially normal and he was able to lift his heels and toes normally.  Radiographic imaging showed a spur at the insertion of the Achilles tendon to the calcaneus, and the diagnosis was calcaneal spur.  On report of medical history, he endorsed continuous heel pain and indicated that he had tried various types of shoes but had never undergone an orthopedic correction.

On VA examination in March 2007, the Veteran endorsed occasional pain when standing for long periods of time or wearing the "wrong type of shoes."  There was no history of incapacitating episodes, no flare-ups, no interference with daily activity, no interference with his job, and no problems associated with repetitive use of the right ankle.  A physical examination of the right ankle revealed no swelling, deformities, cellulitis, or pain on palpation.  Range of motion was 20 degrees of dorsiflexion and 40 degrees of plantar flexion without pain.  In addition, no instability of the ankle was noted and motor strength was full.  The assessment was "right ankle sprain/strain."

In June 2010, the Veteran underwent a third VA examination of the right foot and ankle at which time he described the disability as having been stable since onset and stated that treatment had been effective in completely alleviating associated symptoms.  To that end, the examiner noted that pain while standing and walking were the only current symptoms.  There was no swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or other symptoms referable to the right foot.  Functional limitations associated with the right foot limited standing for up to one hour and walking from one to three miles.

Physical examination of the right foot revealed no evidence of painful motion, instability, or abnormal weight-bearing.  Additionally, the examiner noted that the Veteran did not have hammertoes, vascular foot abnormalities, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscular atrophy, or other foot deformity.  Radiographic imaging revealed calcaneal spurs and mild degenerative changes of the left first metatarsophalangeal joint, and an old avulsion fragment from a prior left talar break.

The VA examiner commented that the Veteran's reported subjective symptoms were disproportionate to the objective findings and that the right foot disability had not worsened since the prior right foot examination in 2007.  No loss of range of motion, sensation, or function was noted and the examiner stated that there were no significant occupational effects.

Private medical records reflect that the Veteran underwent a history and physical examination in May 2002 and while complaints were registered regarding the back and radicular leg pain, there were no complaints or findings made with respect to the right ankle.  

Based on the medical evidence, a higher rating is not warranted.  Specifically, range of motion has been reported as 20 degrees of dorsiflexion and 40 degrees of plantar flexion which amounts nearly full range of motion.  While the June 2010 VA examiner did not conduct a range of motion study it was nonetheless noted that there was no loss of range of motion, and that symptoms had not worsened since the prior examination showing the range of motion described above.

Ankylosis is defined as a fixation of the joint.  As nearly normal range of motion is shown, ankylosis has not been found and a higher rating based on ankylosis is not warranted.  Next, limitation of motion was not worse than moderate for any period on appeal.  As noted above, normal range of motion is described as dorsiflexion from 0-20 degrees and plantar flexion from 0-45 degrees and the physical findings are dorsiflexion to 20 degrees (normal) and plantar flexion to 40 degrees, a higher rating based on "marked" limitation is not warranted.

In arriving at this conclusion, the Board has considered such factors as weakness, fatigability, and incoordination, but nonetheless finds that the functional loss of range of motion is most closely reflected by the current 10 percent rating under DC 5271.

The Board has also considered whether a higher rating may be warranted under any alternative diagnostic code, but finds that one is not.  Specifically, radiographic evidence does not reveal subtastragalar or tarsal joint ankylosis (DC 5273) or malunion of the os calcis or astragalus, and the Veteran has not undergone an astragalectomy (DC 5274).  In consideration of those codes which relate to disabilities of the foot, the evidence shows that he does not have flatfoot (DC 5267), weak foot (5277), pes cavus (DC 5258), Morton's disease (DC 5279), halux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 5282), malunion or nonunion of the tarsal or metatarsal bones (DC 5283), or any other diagnosed foot injury (DC 5284).  Therefore, no other diagnosis code is applicable.

The Board has considered the Veteran's statements and testimony that his disability is worse than currently evaluated.  He reported that he had developed right foot numbness and had lost feeling entirely in the area where numbness was present.  During his January 2010 hearing before the undersigned, he endorsed difficulty with prolonged standing, and the use of an "orthopedic type shoe" which he had been wearing for five to six years.  

To the extent that symptoms such as numbness and pain are capable of lay observation, his endorsement of such symptoms are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nonetheless, the Board must consider the credibility of such statements.  To that end, the Board finds that the endorsed level of symptomatology has been essentially credible.  And while the June 2010 VA examiner suggested the reported subjective symptoms were not consistent with objective findings, even the level of symptomatology as endorsed by the Veteran does not more closely meet the criteria for a higher rating as discussed.

Accordingly, the Board concludes that a higher rating for the entire period on appeal is not warranted.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   Therefore, the appeal is denied.

The Board has also considered whether referral for an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to evaluate the service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion of the ankle; thus, the demonstrated manifestations - namely slight limitation of motion of the ankle - are contemplated by the provisions of the rating schedule.  As the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the right foot disability and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his right ankle or foot, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2002, August 2003 and September 2006.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   To the extent that VA's duty to notify was satisfied subsequent to the initial adjudication of the issue on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in September 2013, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in September 2006.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient records, to include all available treatment records from March 2007 until December 2013 as ordered in the Board's December 2013 remand.  The Veteran has been given numerous opportunities to identify private treatment records regarding the right foot and ankle - including having been provided a 30-day extension to supply such records during his 2010 hearing - but has failed to do so.  

Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to identifying and obtaining for private treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Moreover, during his hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Next, specific VA examinations of the right foot and ankle were obtained in March 2002, March 2007 and June 2010 during which examiners conducted physical examinations of the Veteran, took down the history, considered the lay evidence presented, and reached conclusions regarding the level of disability based on history and examination that are consistent with the record.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 10 percent for residuals of right foot sprain with posterior calcaneal spur is denied.	





____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


